Citation Nr: 1209352	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-04 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claim has been transferred to the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD and/or depression is warranted due to a number of in-service stressors.  First, the Veteran asserts he witnessed a soldier commit suicide.  While the Veteran was unable to provide the soldier's name, he indicated this incident occurred on January 1, 1970 (see January 2010 VA Form 9) or January 1, 1971 (see January 2009 Comprehensive Clinical Assessment).  The Veteran has also indicated that he feared for his life when being shot at while riding in a convoy in approximately May 1970.  See October 2007 stressor statement.

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41 ,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852 .

The Veteran served in the Republic of Vietnam and, effective January 31, 1970, served as a Light Vehicle Operator.  It would appear consistent with the circumstances of the Veteran's service that he likely experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone may be sufficient to establish a stressor of threat due to fear of hostile military activity while serving within the Republic of Vietnam.  See id.

Furthermore, the record indicates the Veteran has been diagnosed with PTSD by a private psychologist.  However, since there is no diagnosis of record of PTSD by a VA or VA-contracted psychiatrist or psychologist based on fear of hostile military activity, a remand is required to obtain an opinion as to whether this stressor is sufficient to support a diagnosis of PTSD.  Id. ; 38 U.S.C.A. § 5103A(d) (West 2002).  In addition, if the AMC/RO notifies the examining psychiatrist or psychologist prior to the examination that the claimed stressor of witnessing the suicide of a fellow soldier has been verified, the examiner should also consider a diagnosis based on that stressor also. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010), Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

2.  Request from the Joint Services Records Research Center (JSRRC) verification as to whether a soldier with the 80th Battalion ,156th HEM Company committed suicide on January 1, 1970, or January 1, 1971.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

(a)  The AMC/RO must specify for the examiner whether the claimed stressor of witnessing the suicide of a fellow soldier has been verified.  If it has been verified, the examiner must be instructed that that event may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.   

(b)  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on PTSD and a depressive disorder.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After providing a current diagnosis, the examiner should address the following:

(i)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(ii)  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner should then address the following:

(iii)  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a stressor verified by the AMC/RO?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(iv)  If the answer to (iii) is no, is it at least as likely as not (i.e., 50 percent probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


